Exhibit 10.47 SIXTH AMENDED AND RESTATED SUPPORT AGREEMENT This SIXTH AMENDED AND RESTATED SUPPORT AGREEMENT (this “ Agreement ”) is entered into as of December 18, 2014 by and among WLR Recovery Fund IV, L.P., a Delaware limited partnership (the “ Investor ”), International Textile Group, Inc., a Delaware corporation (the “ Borrower ”), and General Electric Capital Corporation, in its capacity as Agent for itself and Lenders (as defined in the Credit Agreement defined below) (“ Agent ”). RECITALS A.Reference is made to that certain Amended and Restated Credit Agreement dated as of March 30, 2011 among Borrower, the other parties thereto designated as Borrowers and Credit Parties, Agent and the Persons signatory thereto from time to time as Lenders (as from time to time amended, restated, amended and restated, supplemented or otherwise modified, the “ Credit Agreement ”) pursuant to which Lenders have agreed to make Loans to, and issue Letters of Credit for the benefit of, Borrower. All capitalized terms used but not otherwise defined herein have the meanings given to them in the Credit Agreement. B.The Investor and certain of its affiliates have a substantial ownership interest in Borrower, and, as such, benefits from the credit facilities made available to Borrower under the Credit Agreement. C.As an inducement to and as one of the conditions precedent to the agreement of Agent and the Lenders to enter into the Credit Agreement, the Investor, WLR Recovery Fund III, LP, Borrower and Agent entered into a Third Amended and Restated Support Agreement dated as of March 30, 2011, which was amended and restated by that certain Fourth Amended and Restated Support Agreement dated as of December 27, 2011 and amended and restated by that certain Fifth Amended and Restated Support Agreement dated as of March 29, 2013 (the “ Existing Support Agreement ”). D.In order to induce Agent and Lenders to enter into an amendment to the Credit Agreement to provide additional liquidity to Borrower and its subsidiaries, the parties to the Existing Support Agreement have agreed to amend and restate the Existing Support Agreement as set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Investor, Borrower and Agent hereby agree as follows: 1.
